COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Security Service Federal Credit Union,         §              No. 08-19-00154-CV

                            Appellant,           §                Appeal from the

  v.                                             §               168th District Court

  Michelle Rodriguez,                            §            of El Paso County, Texas

                             Appellee.           §             (TC# 2018DCV3979)

                                                 §

                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 26, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Mark C. Walker, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before October 26, 2019.


       IT IS SO ORDERED this 7th day of October, 2019.


                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.